      Case 2:19-cv-02653-KHV-JPO Document 14 Filed 10/22/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 WILLIAM PRINCE, Individually and for
 Others Similarly Situated,

 v.                                            Case No. 4:19-cv-622-FJG

 KANSAS CITY TREE CARE, LLC


                                         ORDER

       Pending before the Court is Plaintiff’s Agreed Motion to Transfer Venue and Stay

Deadlines to Respond to Defendant’s Motion to Dismiss (Doc. No. 13). Plaintiff requests

this Court transfer this case to the District of Kansas, where Defendant Kansas City Tree

Care, LLC (KC Tree) is headquartered, and stay Prince’s deadline to respond to KC

Tree’s Motion to Dismiss (Doc. 9) until 21 days after such transfer. After review, the Court

will GRANT plaintiff’s motion. This case is TRANSFERRED to the District Court of Kansas

City, Kansas pursuant to 28 U.S.C. §1404(a). Plaintiff shall have 21 days after such

transfer to respond to the remaining issues in Defendant’s Motion to Dismiss.

       IT IS SO ORDERED.


                                                 /s/Fernando J. Gaitan, Jr.
                                                 Fernando J. Gaitan, Jr.
                                                 United States District Judge
Dated: October 22, 2019
Kansas City, Missouri
